DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the heading of Replacement Sheet “5/9” should be changed to “6/9”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 39 are objected to because of the following informalities:
In claim 1, 1st line, add “A method of” before “continuously”.
In claim 39, 1st line, replace “method” with “apparatus” before “of 38”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 21, 22, 25, 26, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 201150979 Y, of which a complete copy of the Chinese document with a machine translation is provided with the Office Action mailed July 14, 2021.
Regarding independent claim 17 and claim 35, CN ‘979 discloses a continuous casting apparatus for casting a thin strip (abstract; machine translation; and Figure 1), in 
a pair of internally cooled counter-rotatable casting rolls (7) having casting surfaces, in which the pair of internally cooled counter-rotatable casting rolls (7) have longitudinal cooling passages and are laterally positioned to form a gap at a nip between the casting rolls (7) through which a thin metal strip is cast, in which the casting surface of each casting roll (7) of the pair of internally cooled counter-rotatable casting rolls (7) has a roll profile extending in an axial direction of a corresponding casting roll (the thin metal strip having a thickness of less than 3 mm does not impart patentability to an apparatus claim since the thin metal strip is considered as a material/product to be worked upon (see MPEP 2115);
a metal delivery system (1) that delivers molten metal (2) above the nip to form a casting pool supported on the casting surfaces of the pair of internally cooled counter-rotatable casting rolls (7) and confined at the ends with a pair of side dams; and
a temperature altering source external to the casting roll (7) and having one or more zones configured to alter the casting roll profile and change the temperature of at least one of the pair of internally cooled counter-rotatable casting rolls (7) at one or more locations along a length of the corresponding casting roll (7), wherein the one or more zones of the temperature altering source are configured to locally heat and/or cool the corresponding casting roll (7).

    PNG
    media_image1.png
    545
    624
    media_image1.png
    Greyscale


Regarding claims 18 and 19, the temperature altering source is an induction heating source arranged in the one or more zones (see annotated Figure 1 of CN ‘979).
Regarding claim 21, an apparatus claim does not require the thickness of greater than or equal to 5 mm, since the casting apparatus is capable of casting the thin metal strip (product to be worked upon by the apparatus) at the claimed thickness.
Regarding claim 22, the heating source imparts a heat input that is capable to perform within a range of 0.1 to 10 megawatts per square meter, for the purpose of 
Regarding claims 25 and 26, a plurality of inductors of the heating source are arranged in an array along a length of each casting roll (see annotated Figure 1 of CN ‘979 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14, 20, 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201150979 Y.
Regarding claims 1, 6, and 14, CN ‘979 discloses a method for continuously casting a thin strip (abstract; machine translation; and Figure 1), in which the method comprises the following steps:
providing a pair of internally cooled counter-rotatable casting rolls (7) having casting surfaces, in which the pair of internally cooled counter-rotatable casting rolls (7) are laterally positioned to form a gap at a nip between the casting rolls (7) through which a thin metal strip is cast, in which the casting surface of each casting roll (7) of the pair of internally cooled counter-rotatable casting rolls (7) has a roll profile extending in an axial direction of a corresponding casting roll (7);
providing a metal delivery system (1) that delivers molten metal (2) above the nip to form a casting pool supported on the casting surfaces of the pair of internally cooled counter-rotatable casting rolls (7) and confined at the ends with a pair of side dams;
delivering the molten metal (2) to the metal delivery system (1), then delivering the molten metal (2) from the metal delivery system (1) above the nip to form the casting pool;
counter rotating the pair of internally cooled counter-rotatable rolls (7) to form metal shells on the casting surfaces of the casting rolls (7) that are brought together at the nip to deliver the thin metal strip downwardly, the thin metal strip defining a thickness and an initial thickness profile; and

CN ‘979 fails to teach that the casting rolls form a thin metal strip having a thickness of less than 3 mm.  However, since CN ‘979 discloses thin metal strip casting, it would have been obvious to one of ordinary skill in the art to cast the thin metal strip at any thickness depending on the gap between the casting rolls, since it is within the design choice of manufacturing a cast product (thin metal strip) of desired thickness.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 2, 3, and 9, the method includes the step of altering the temperature of a corresponding casting roll (7), wherein the temperature altering source (4, 5) is external to the corresponding casting roll (7) while being configured to heat the casting roll (7) at one or more locations along a length of the corresponding casting roll (7), wherein one or more zones of the temperature altering source is/are configured to locally heat and/or cool the corresponding casting roll (7).  Regarding the thickness of greater than or equal to 5 mm of the zone width, it would have been obvious to one of ordinary skill in the art to cast the thin metal strip at any thickness depending on the gap between the casting rolls, since it is within the design choice of manufacturing a cast In re Boesch, 205 USPQ 215 (1980).
Regarding claim 4, the heat source of the temperature altering source is an induction heating source arranged in the one or more zones (see annotated Figure 1 of CN ‘979 above).
Regarding claims 5 and 20, CN ‘979 fails to disclose an array of lasers as the heat source of the temperature altering source.  However, it would have been obvious to one of ordinary skill in the art to alter the heat source of CN ‘979 from induction heating to any one of similar types of heating depending on the design choice, since various types of heat sources are functionally equivalent and would be readily selected by one of ordinary skill in the art to improve molten metal heating efficiency.
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art to determine and correspondingly alter the roll profile based upon the initial thickness profile and cross-width temperature distribution of the thin metal strip, in order to improve quality of the thin metal strip by obtaining more precise thickness and thermal distribution in the casting process.
Regarding claim 10, CN ‘979 fails to explicitly teach that the heating source imparts a heat input that is capable to perform within a range of 0.1 to 10 megawatts per square meter.  However, it would have been obvious to one of ordinary skill in the art to set any desired range of power/temperature to the heating source, for the purpose of 
Regarding claim 11, a plurality of inductors of the heating source of the temperature altering source (4, 5) are arranged in an array along a length of each casting roll (see annotated Figure 1 of CN ‘979 above).
Regarding claims 12, 13, 23, and 24, CN ‘979 fails to teach that the temperature altering source is in the form of a cooling source or utilizes cryogenic gas for cooling.  However, it would have been obvious to one of ordinary skill in the art to modify the heating elements by adding a cooling source to further improve control of the rate of solidification of the thin metal strip, depending on thickness and temperature profiles.
Regarding claims 33 and 34, the casting rolls are made of copper or copper alloy, but it is not explicitly disclosed that the casting rolls are chromium plated and nickel plated, as claimed.  However, one of ordinary skill in the art would have recognized that copper or copper alloy casting rolls would be plated with a transition metal that is more wear resistant in contacting molten metal in the casting pool above the casting rolls.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 27-32 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a method and an apparatus that includes all features of independent claims 1 and 17, respectively, and further including that the one or more locations comprises a plurality of locations, and each of the heat sources corresponding to the plurality of locations comprises an electrical radiation source (of dependent claims 36 and 38, from which claims 37 and 39 further depend, respectively, and from which claims 36 and 38 also depend from claims 2 and 3, and claim 18, respectively).  Claims 27-32 continue to be indicated as allowable subject matter for the same reasons presented in section 15 of the Office Action mailed July 14, 2021.

Response to Arguments
The examiner acknowledges the applicants’ amendment and replacement drawing sheets received by the USPTO on October 14, 2021.  Although the replacement drawing sheets would overcome the prior objections to the drawings, the heading of replacement drawing sheet “5/9” should be replaced with “6/9” (see above section 1).  The amendment overcomes prior objections to the abstract, specification, and claims, as well as the prior 35 USC 112(b) rejections.  However, new objections are raised for claims 1 and 39 (see above section 2).  The applicants have cancelled claims 15 and 16, and have added new claims 36-39.  Claims 27-32 and 36-39 are indicated as allowable subject matter (see above sections 10 and 11).  Claims 1-14 and 17-39 are currently under consideration in the application.

Applicants' arguments filed October 14, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 14-16 of the amendment, the applicants argue (throughout page 15 of the Remarks section) that CN ‘979 “does not show anything arranged along the length of any casting roll”.  The examiner respectfully disagrees.  As shown in annotated Figure 1 of CN ‘979 above, which is the front view, the casting rolls extend into (perpendicular to) the paper.  In addition, the induction heaters also extend into the paper, which is shown as being along the length of the casting rolls.  Therefore, the claimed invention does not define over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 16, 2021